Citation Nr: 1515646	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  08-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin condition other than skin cancer, claimed as chronic severe dermatological damage from sunburn.

2. Entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma due to Agent Orange exposure.

3. Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from January 1973 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

The Board notes that the Veteran submitted an application for disability compensation and related compensation benefits in March 2015 claiming entitlement to service connection for basal cell carcinoma and squamous cell carcinoma due to Agent Orange (AO) exposure.  As the issue of entitlement to service connection for skin cancer is already on appeal, the Board finds that the March 2015 application merely represents another theory of service connection for the Veteran's skin cancer and not a new claim.  Thus, the Board has jurisdiction over the issue of entitlement to service connection for skin cancer, to include the theory of service connection based on AO exposure.

The Board also notes that additional evidence was associated with the file after this claim was last adjudicated by the RO in a September 2013 supplemental statement of the case.  In an October 2013 waiver form, the Veteran waived his right to initial consideration of this evidence by the RO as Agency of Original Jurisdiction (AOJ) and requested, instead, that the Board consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  He also testified at a hearing before a Decision Review Officer (DRO) in October 2008.  Transcripts of both hearings are of record.

The Board remanded this claim in July 2013 for further development.  It now returns for appellate review.

The issues of entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected diabetes mellitus, and entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma due to agent orange exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a skin condition other than skin cancer during the pendency of this claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition other than skin cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A December 2006 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit additional information and evidence in response before initial adjudication of the claim for a skin condition other than skin cancer.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, VA has not been able to obtain the Veteran's service treatment records (STRs) for his first period of active duty, from July 1969 to July 1971.  However, as discussed below, the Veteran has not had a skin condition other than skin cancer during the pendency of this claim and his STRs would not help him substantiate that he has a current disability.  See 38 C.F.R. § 3.159(d) (providing, in pertinent part, that VA will refrain from providing assistance in obtaining evidence for a claim if the evidence indicates that there is no reasonable possibility that further assistance would substantiate the claim); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance" but rather VA is required to examine the information related to the medical records and to obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding, in relevant part, that service connection requires the existence of a current disability).  Since the STRs would not show whether or not the Veteran has a current skin condition other than skin cancer, an element that is necessary to establish service connection, the STRs would not affect the outcome of the claim absent evidence of a current skin condition other than skin cancer.  Accordingly, further efforts to obtain them are not warranted.  See 38 C.F.R. § 3.159(d).

When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Board finds that VA has discharged its heightened duty to assist as to the claim for a skin condition other than skin cancer.  In this regard, the Veteran's VA treatment records and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

VA skin examinations were performed in December 2011 and March 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  Both examination reports are adequate as they include a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, as a skin condition other than skin cancer has not been established, further opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, VA has met its duty to assist the Veteran as to the claim for a skin condition other than skin cancer.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim of service connection for a skin condition other than skin cancer, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Remand Directives

The Board remanded this claim in July 2013 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  But see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

On remand, VA obtained the Veteran's VA treatment records and associated them with the file.  Since the VA treatment records did not indicate that the Veteran had a skin condition other than skin cancer, no further development was warranted.  Thus, there has been at least substantial compliance with the remand directives.  See id.

III. Compliance with Hearing Officer's Duties

The Veteran testified at a March 2013 hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim for a skin condition other than skin cancer, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing with regards to his claim for a skin condition other than skin cancer, and there is no indication that any outstanding evidence exists that might provide additional support for that claim.  Moreover, after the hearing was conducted, the Board undertook additional development, including obtaining VA treatment records.

Given this development, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  

IV. Service Connection

The Veteran's claim of service connection for a skin condition other than skin cancer is based on his contention that a severe sun burn that occurred while he was on active duty caused him to suffer from skin conditions resulting in spots on his body that had to be removed.  For the following reasons, the Board finds that entitlement to service connection for a skin condition other than skin cancer is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1166-67; see 38 C.F.R. § 3.303(a).  

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the absence of a current skin condition other than skin cancer, service connection cannot be established. See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted). 

The Veteran's private treatment records and VA treatment records only contain diagnoses related to skin cancer.  More specifically, the Veteran has been diagnosed several times with skin cancer, basal cell carcinoma, squamous cell carcinoma, skin tags, and precancerous actinic keratoses.  All of these conditions are related to the Veteran's history of skin cancer and, thus, are addressed by the Veteran's claim of entitlement to service connection for skin cancer.

The only other diagnosis in the Veteran's treatment records relating to his skin is the diagnosis of tinea corpus, otherwise known as ringworm.  However, the Veteran testified before the DRO that he believes his sunburn caused spots on his back, arms, face and other parts of his body.  In addition, during the March 2013 hearing before the undersigned, the Veteran testified that he believes his in-service sunburn caused a skin condition that resulted in removal of spots from his ear and back.  Thus, the Veteran has not made any assertions that his in-service sunburn caused his ringworm, which is type of fungal infection.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012).

Finally, the Board has considered the Veteran's lay statements asserting that his in-service sunburn caused a skin condition other than skin cancer.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely, whether the Veteran had a skin condition other than skin cancer during the pendency of this claim, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the unsupported lay opinion that the Veteran had a skin condition other than skin cancer caused by his in-service sunburn, by itself, does not sustain the claim.  See id.  

Moreover, the lay statements are outweighed by the preponderance of the medical evidence of record discussed above, which shows that the Veteran has not had a skin condition other than skin cancer during the pendency of this claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical professional's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current skin condition other than skin cancer.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a skin condition other than skin cancer is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a skin condition other than skin cancer is denied.



REMAND

New VA opinions are necessary in order for the Board to make informed decisions with regards to the claims of entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma due to Agent Orange exposure, and entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected diabetes mellitus.

New evidence has been submitted since the December 2011 VA examination and opinion as to the Veteran's skin cancer.  More specifically, the Veteran has had several more instances of skin cancer since December 2011.  In addition, a March 2015 VA examination report reflects that the Veteran has benign or malignant skin neoplasms.  The December 2011 VA examination report stated that the Veteran had not had any benign or malignant skin neoplasms.  Finally, the Veteran submitted evidence from a witness regarding his post-service sun exposure in the context of his working conditions, including the fact that proper attire is required at all times.  Thus, a new VA opinion taking the new evidence into consideration is necessary in order for the Board to make an informed decision.

In addition, the Veteran has set forth a new theory of service connection for his skin cancer, namely that it is due to AO exposure.  The Board notes that basal cell carcinoma and squamous cell carcinoma are not on the list of diseases that are presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, the claim may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Similarly, the Veteran's claim of entitlement to service connection for hypertension must be remanded for a VA opinion to address the likelihood that the Veteran's hypertension is the result of exposure to herbicides such as AO.  Hypertension is also not one of the diseases that are presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) found that there was "limited or suggestive evidence of an association between" hypertension and AO exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (April 11, 2014) (hereinafter Update 2012); see also 38 U.S.C.A. § 1116(b).  The category "limited or suggestive evidence of an association" means that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  NAS's findings as to hypertension are sufficient to satisfy the "low threshold" of whether a current disability may be related to service to warrant an examination or opinion under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  Importantly, although presumptive service connection for hypertension may not be available based on herbicide exposure, the claim may still be established with proof of direct causation.  See Combee, 34 F.3d 1039; Stefl, 21 Vet. App. at 123.

Thus, the hypertension and skin cancer claims must be remanded for VA opinions to address the likelihood that the Veteran's conditions may be related to AO exposure.  The clinicians may not rely solely on the fact that the Veteran's hypertension and skin cancer are not on the presumptive list of diseases associated with herbicide exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection"); see also Stefl, supra; cf. Update, 77 Fed. Reg. at 47924 (observing that the Secretary's determination that a positive association does not exist between a given disease and AO exposure to warrant a presumption does not preclude VA from granting service connection).  Rather, the clinicians must provide specific reasons in support of the opinions, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension or skin cancer, and whether the conditions have manifested in an unusual manner.  See Polovick, 23 Vet. App. at 55.  The clinicians must provide a complete explanation in support of the opinions.

Finally, the December 2011 VA opinion as to whether or not the Veteran's hypertension was caused or aggravated by his service connected diabetes mellitus was based, in part, on the finding that the Veteran's hypertension was diagnosed in 2003 and his diabetes was diagnosed in 2004.  However, a December 2004 private treatment record notes that the Veteran's glucose was mildly elevated.  An August 2005 private treatment record is the first time the diagnosis of hypertension appears and it is listed along with the diagnosis of hypertriglyceridemia.  As it is unclear to what extent the examiner may have relied on an erroneous assumption about the dates of the Veteran's diagnoses and symptomatology, a new opinion must be obtained as to whether or not the Veteran's hypertension was caused or aggravated by the Veteran's service connected diabetes mellitus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify additional private treatment records relevant to his hypertension.  Then, take appropriate steps to obtain copies of any treatment records sufficiently identified by the Veteran which are not currently in the file.  All efforts to obtain these records must be documented and associated with the claims file, including any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question.

2. Obtain the Veteran's VA treatment records dated since March 2015 and associate them with the claims file.

3. Next, obtain a VA nexus opinion regarding the Veteran's skin cancer, as further discussed below.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

The clinician must render an opinion as to the following:

A. Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's skin cancer is related to his service, or whether such a relationship is unlikely (less than a 50:50 degree of probability).
B. Whether the Veteran's skin cancer is at least as likely as not (to at least a 50:50 degree of probability) a result of exposure to herbicides such as Agent Orange, or whether such a relationship is unlikely (less than a 50:50 degree of probability).
The evaluating clinician may not rely solely on the fact that the Veteran's skin cancer is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between the Veteran's skin cancer and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's skin cancer, and whether the condition has manifested itself in an unusual manner.
The clinician must provide complete explanations for the conclusions reached.

4. Obtain a VA nexus opinion regarding the Veteran's hypertension, as further discussed below.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

The clinician must render an opinion as to the following:

A. Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's hypertension was caused by or aggravated by the Veteran's service connected diabetes mellitus, or whether such a relationship is unlikely (less than a 50:50 degree of probability).
B. Whether the Veteran's hypertension is at least as likely as not (to at least a 50:50 degree of probability) a result of exposure to herbicides such as Agent Orange, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  
The evaluating clinician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between the Veteran's hypertension and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the condition has manifested itself in an unusual manner.
5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


